              Case 2:20-cv-01476-BJR Document 7 Filed 10/30/20 Page 1 of 2



 1

 2

 3

 4                                                           The Honorable Barbara J. Rothstein

 5

 6

 7                            THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                        SEATTLE

 9   COLLEEN COLE-BIGELOW, an individual,              Case No. 2:20-cv-01476-BJR

10                         Plaintiff,                  ORDER GRANTING STIPULATED
                                                       MOTION TO EXTEND TIME TO
11          vs.                                        ANSWER COMPLAINT

12   ALLIED PROPERTY & CASUALTY
     INSURANCE COMPANY, a Foreign
13   Corporation,

14                         Defendant.

15

16                                              ORDER

17

18          Based on the Parties’ Stipulated Motion to Extend Time to Answer Complaint, and the

19   records and filings herein, it is ordered that the deadline to extend defendant’s time to answer

20   plaintiff’s complaint is extended by 16 days, from November 4, 2020 to November 20, 2020.

21

22

23
              Case 2:20-cv-01476-BJR Document 7 Filed 10/30/20 Page 2 of 2



 1          Dated this 30th day of October 2020.


                                                   A
 2

 3
                                                   Barbara Jacobs Rothstein
 4                                                 U.S. District Court Judge

 5
            Presented By:
 6

 7   FORSBERG & UMLAUF, P.S.

 8   By: s/ Stephanie Andersen
     Stephanie Andersen, WSBA No. 22250
 9   Kimberly A. Reppart, WSBA No. 30643
     901 Fifth Avenue, Suite 1400
10   Seattle, WA 98164-1039
     Phone: (206) 689-8500
11   Email: SAnderson@FoUm.law
     Email: RHesselgesser@FoUm.law
12
     Attorneys for Defendant
13

14   FRIEDMAN RUBIN

15   By:     s/ Kenneth Friedman
     Kenneth Friedman, WBSA No. 17148
16   1109 1st Avenue, Suite 501
     Seattle, WA 98101
17   Phone: (360) 782-4300
     Email: kfriedman@friedmanrubin.com
18
     Attorneys for Plaintiff
19

20

21

22

23
